Citation Nr: 9909845	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  94-05 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation for a left ankle disability in 
excess of 20 percent.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The appellant and the appellant's spouse


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from November 1989 to April 
1992.  

By initial rating action dated in September 1992 the 
Department of Veterans Affairs (VA) Regional Office, 
Muskogee, Oklahoma, denied entitlement to service connection 
for numbness of the left knee, left leg and toes of the left 
foot.  Service connection was granted for a left ankle 
disability, rated noncompensable, effective April 3, 1992.  
The veteran appealed from the denial of service connection 
and from the evaluation assigned for the left ankle 
disability.  In an April 1995 rating action, the evaluation 
for the left ankle condition was increased to 20 percent, 
effective April 3, 1992.  By rating action dated in August 
1995 service connection for a heart disability and a 
bilateral knee disability was denied.  The veteran also 
appealed from that decision.  The case was initially before 
the Board of Veterans' Appeals (Board) in December 1995 when 
it was remanded for further action.  In May 1997 the veteran 
and her spouse testified at a hearing before a member of the 
Board sitting at the regional office.  During the hearing, 
the veteran expressly withdrew a pending appeal for a total 
rating based on individual unemployability. 

The case was again before the Board in November 1997 when 
entitlement to service connection for a heart disability, 
bilateral knee disability and numbness of the left knee, left 
leg and toes of the left foot was denied.  Appellate 
consideration of the issue of entitlement to an increased 
rating for the left ankle disability was deferred pending 
further action by the regional office.  That issue is again 
before the Board for further appellate consideration.  

The record reflects that in December 1997 the veteran 
submitted a claim for service connection for fibromyalgia and 
in March 1998 she submitted a claim for service connection 
for a psychiatric condition.  Those claims remain in a 
pending status and are referred to the regional office for 
appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The record reflects that the veteran had surgery 
performed for her left ankle condition in August 1995 and May 
1997.  

3.  The veteran has reported chronic pain involving her left 
ankle.  There is tenderness to palpation over the ankle.  The 
operative scars are well healed.  

4.  There is currently some limitation of motion of the left 
ankle and minimal hypertropia of the ankle; resulting in no 
more than a moderate functional impairment  


CONCLUSION OF LAW

An evaluation in excess of 20 percent for the veteran's left 
ankle disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § Part 4, Code 5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim for an 
evaluation in excess of 20 percent for her left ankle 
disability to be "well grounded' within the meaning of 
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  That is, the Board finds that she has presented a 
claim which is plausible.  The Board is also satisfied that 
all relevant facts regarding the claim have been properly 
developed.  In this regard, the record reflects that when the 
veteran was afforded a VA general medical examination in May 
1998, the examiner indicated that she did not have any of the 
veteran's previous medical records available for review.  
However, she performed a subsequent examination for 
fibromyalgia on the same day and at the time of that 
examination the veteran's VA medical records had been 
available for review.  Accordingly, the Board considers the 
May 1998 examinations adequate for rating purposes and 
reexamination of the veteran at this time is not considered 
to be warranted. 


I.  Background

The veteran's service medical records include a Medical 
Evaluation Board report reflecting that the veteran twisted 
her left ankle when marching and had thereafter been treated 
for a left ankle condition.  It was reported that she had 
gone to the orthopedic clinic in June 1990 with a complaint 
of chronic anterolateral ankle pain.  The workup included 
stress views of the ankle which were normal.  An MRI was 
consistent with inflammation at the anterior talofibular 
ligament but was otherwise unremarkable.  The veteran was 
treated with physical therapy, nonsteroidal anti-inflammatory 
agents and repeated castings without resolution of her 
symptoms.  She was eventually issued a profile for no running 
or jumping which did not improve her situation.  She 
indicated that she could not perform her job because of 
chronic pain in the anterolateral aspect of her ankle.  

The physical examination was within normal limits except for 
the left ankle.  The left ankle showed a full, active range 
of motion equal to the opposite side.  There was no 
ligamentous laxity noted.  She had a negative anterior drawer 
sign.  She had a two-plus dorsalis pedis pulse and was 
neurovascularly intact.  She was tender at the insertion of 
the anterior talofibular ligament.  There was no swelling or 
ecchymosis noted.  The diagnosis was chronic inflammation at 
the insertion of the anterior talofibular ligament of the 
left ankle.  It was believed she would be unable to perform 
the duties of her position and she was referred to the 
Physical Evaluation Board for further evaluation and 
disposition.  

The veteran was afforded a VA general medical examination in 
May 1992.  Ankle dorsiflexion was to 10 degrees and plantar 
flexion to 70 degrees.  Supination was to 20 degrees.  She 
could walk on the toes and heels, squat, duck walk, and walk 
on the inside and outside of the feet and tandem walk.  

By rating dated in September 1992 service connection was 
established for a left ankle disability, rated 
noncompensable, effective April 3, 1992.  The veteran 
appealed from that decision.  

The veteran and her husband testified at a hearing at the 
regional office in August 1993.  The veteran indicated that 
her knee would snap out of place and her ankle did also.  She 
reported that she had numbness involving the left leg.  

The veteran received a VA orthopedic examination in September 
1993.  She reported recurrent pain in the left ankle since a 
sprain in service.  She also reported episodes of numbness 
involving the entire left leg below the knee.  On examination 
she could bear full weight on each leg and heel, toe walk and 
squat.  She did not complain of any pain with any of those 
maneuvers.  The ankles were normal in size and shape and had 
a full range of motion without crepitus.  She complained of 
some discomfort in the left ankle with rotational movement.  
She had no instability of the left ankle joint.  It was 
indicated that the neurological examination was completely 
normal.  

At the next VA orthopedic examination in December 1994 she 
reported that the ankle swelled, ached, turned outward and 
gave way.  She had never fallen.  She reported numbness over 
the lateral aspect of the leg from the toes to the knee on 
the left.  It was indicated that she was immobilized in a 
boot cast and ambulated on crutches.  The impression was 
recurrent fibular collateral ligament instability by history, 
symptomatic.  

At another VA orthopedic examination in March 1995 she 
reported that her ankle ached and swelled.  She had 
difficulty moving the ankle and it tended to hang when she 
walked.  On examination she had a rather marked weakness of 
the anterior tibialis, extensor hallucis, extensor digitorum, 
flexor hallucis and peroneus muscles on the left as compared 
to the right.  She was tender over the anterolateral aspect 
of the left ankle and tender over the fibular collateral 
ligaments of the left ankle; especially over the anterior 
talofibular ligament.  The impression was fibular collateral 
ligament instability of the left ankle with recurrent ankle 
sprain, symptomatic.  

In an April 1995 rating action the evaluation for the 
veteran's left ankle condition was increased from zero 
percent to 20 percent, effective April 3, 1992. 

The veteran was afforded a VA orthopedic examination in 
November 1995.  It was indicated that she had been operated 
on at a VA medical center on August 29, 1995.  It was stated 
that she had had a cast taken off the left lower leg and foot 
about five days previously and was currently in a soft brace.  
At the current time she continued to complain of chronic pain 
and swelling of the left ankle.  She walked into the 
examination room with a moderate limp on the left leg.  The 
examination reflected a surgical scar just below the lateral 
malleolus that was well healed and nontender.  She had marked 
tenderness to palpation in the surgical site area.  She also 
had moderate edema of the left ankle and some mild edema of 
the left foot.  She had marked pain in the ankle joint with 
any attempt at motion.  The impression was postoperative 
chronic instability of the left ankle, resolving.  

The veteran was afforded a VA neurological examination in 
January 1996.  It was indicated that she had undergone 
surgery in August 1995 for reconstruction of the ligaments.  
She had been casted for three months.  Afterward, she used a 
brace to ambulate but was able to bear full weight on the 
left lower extremity.  She was not able to stand on her heels 
or toes because of pain.  The diagnosis was status post left 
ankle injury, postoperative reconstructive surgery with 
continued symptomatology of the left ankle.  It was indicated 
that due to the extreme sensitivity that the veteran 
exhibited it was not possible to perform an adequate 
neurological evaluation in terms of strength testing.  It was 
stated that the veteran did demonstrate some reduced 
sensation in the left foot, which was a subjective finding. 

In a January 1996 rating action, the veteran was awarded a 
temporary total rating based on a need for convalescence 
under 38 C.F.R.§ 4.30, effective From August 29, 1995 to May 
1, 1996, when the 20 percent evaluation for the left ankle 
disability was restored. 

At a VA orthopedic examination in March 1997 she reported 
aching and numbness on the left side of her foot with 
swelling.  She reported diffuse joint pain especially in the 
hands, wrists, ankles, knees and feet.  On examination the 
ankles had a full range of motion.  There was tenderness to 
inversion of the left ankle.  There was a well-healed scar 
over the lateral aspect of the left heel/ankle with some 
tenderness to palpation but no induration or erythema.  All 
joints were stable.  It was indicated that there was no 
swelling on the examination of any of the joints.  No 
crepitus was palpated.  Neurological examination was 
remarkable for decreased pinprick over the lateral aspect of 
the left foot below the ankle.  That was in a nondermatome 
pattern.  The lateral aspect and interaspect pinprick were 
normal.  Strength of the left leg and foot were normal and 
heel/toe walking was normal.  Her gait was normal.  The 
diagnoses included chronic left ankle strain with little 
objective findings with the exception of tenderness to 
inversion, and multiple symptomatic joints with no objective 
findings.  In an addendum, prepared after review of the 
claims file, the examiner noted that the physical findings 
were minimal, by history, and the findings on examination 
were limited and minimal.    

During the course of the May 1997 hearing before the Board, 
the veteran claimed that she had problems moving her left 
ankle and also had instability of the ankle.  She indicated 
that she had weakness involving the ankle as well as constant 
pain.  She stated that surgery was scheduled for the left 
ankle disability the following week.  

The regional office later received a report of the veteran's 
surgery in May 1997 for her left ankle condition.  A lateral 
tendon reconstruction was performed for lateral ankle 
instability.  

In a June 1997 rating action, a temporary total rating under 
38 C.F.R.§ 4.30 was granted effective from May 20, 1997 to 
September 1, 1997, when the 20 percent evaluation for the 
left ankle condition was restored.  The temporary total 
rating was later extended to October 1, 1997 and then to 
December 1, 1997.

The veteran was again examined by the VA in May 1998.  She 
indicated that she sprained her left ankle during service and 
after discharge began developing progressive pain and 
instability of the ankle joint.  She reported that the ankle 
had been operated on for ligament repair and stabilization in 
August 1995 and again in May 1997.  She reported chronic 
symptoms involving the left ankle joint.  She also complained 
of all of her joints hurting all of the time.  She also 
complained of extreme fatigue.  The only joint swelling she 
described was occasional swelling of the digits of her hands.  
It was indicated that her walking was limited to about one 
block and standing was limited to 30 minutes.  Sitting was 
limited to about one hour.  After those times she would 
develop generalized joint and muscular-type pain.  

On physical examination she walked into the examining room 
with a cane in the right hand but had normal weight bearing 
on the lower extremities with a normal gait and a normal 
posture.  All of the peripheral joints in the extremities 
appeared normal except for the left ankle.  She had a minimal 
hypertrophy of the left ankle joint.  She had a full range of 
motion of all peripheral joints except for the left ankle.  
With regard to the left ankle she had a lateral joint line 
surgical scar that was well healed.  She complained of marked 
tenderness to palpation anywhere in the area of the left 
ankle.  She guarded all motion of the left ankle because of 
pain although the examiner could dorsiflex the ankle to 
10 degrees and plantar flex the ankle to 30 degrees.  She 
would not tolerate rotational movement.  It was indicated 
that stability testing in the ankle was not possible due to 
pain.  It was indicated that previous X-rays had shown 
moderate changes in the left ankle and a bone scan had also 
shown some changes in the left ankle.  

The veteran was examined later the same day by the same 
examiner for her complaint of fibromyalgia.  Her VA hospital 
file was made available for review.  It was indicated that 
she had chronic problems in the left ankle joint as 
previously described and had had reconstruction for chronic 
instability.  It was indicated that the left ankle did 
continue to be symptomatic.  The diagnoses included 
postoperative left ankle, symptomatic.  It was stated that 
the functional loss secondary to pain was moderate.  

II.  Analysis

Malunion of the tibia and fibula of either lower extremity 
warrants a 20 percent evaluation when the disability results 
in moderate knee or ankle disability.  A 30 percent 
evaluation requires that the malunion produce marked knee or 
ankle disability.  38 C.F.R. § Part 4, Code 5262.  

Ankylosis of either ankle warrants a 20 percent evaluation if 
the ankle is fixed in plantar flexion at an angle of less 
than 30 degrees.  A 30 percent evaluation requires that the 
ankle be fixed in plantar flexion at an angle between 
30 degrees and 40 degrees or in dorsiflexion at an angle 
between 0 degrees and 10 degrees.  38 C.F.R. § Part 4, 
Code 5270.  

Moderate limitation of motion of either ankle warrants a 
10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. § Part 4, Code 5271. 

The Board notes that in the case of Fenderson v. West, No. 
96-947 (U.S.Vet. App. Jan. 20, 1999), the Unites States Court 
of Veterans Appeals indicated that there was a distinction 
between a veteran's initial dissatisfaction with the initial 
rating assigned following a grant of service connection and a 
claim for an increased rating of a service-connected 
condition.  The Court noted that the distinction might be 
important in terms of, among other things, determining the 
evidence that could be used to decide whether the original 
rating on appeal was erroneous.  The Court indicated that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  The Court indicated 
that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings.

In this case, as noted previously, the service department 
medical evaluation report showed that the veteran's left 
ankle had a full, active range of motion equal to the 
opposite side and there was no ligamentous laxity noted.  It 
was indicated that she was tender at the insertion of the 
anterior talofibular ligament but there was no swelling or 
ecchymosis noted.  When the veteran was examined by the VA in 
May 1992, there was some limitation of dorsiflexion of the 
left ankle; however, she was able to walk on the toes and 
heels, squat, duck walk, and walk on the inside and outside 
of her feet and tandem walk.  When she was examined in 
September 1993, the ankles were normal in size and shape and 
had a full range of motion without crepitus, although she 
complained of some discomfort in the left ankle with 
rotational movement.  There was no instability of the ankle.  
When she was examined in March 1995, the findings included 
tenderness over the left ankle.

The record discloses that surgery was performed for the 
veteran's ankle disorder on two occasions after service, in 
August 1995 and May 1997.  On the November 1995 VA 
examination, she reported chronic pain and swelling involving 
the ankle and there was marked tenderness to palpation in the 
surgical site area.  She also had edema of the left ankle and 
foot and complained of marked pain in the ankle joint with 
any attempt at motion.about the ankle. The surgical scar on 
the ankle was well healed and nontender.  When she was 
examined in March 1997, the ankles had a full range of motion 
although there was tenderness to inversion. On the May 1998 
examination, the veteran guarded all motion in the left ankle 
because of pain; however, the examiner could dorsiflex the 
ankle to 10 degrees and plantar flex the ankle to 30 degrees.  
The veteran would not tolerate rotational movement and the 
examiner indicated that stability testing of the ankle was 
not possible due to pain.  

The veteran is in receipt of a 20 percent evaluation for the 
left ankle condition which is the maximum provided under 
Diagnostic Code 5271 based on limitation of motion of the 
ankle.  The record does not establish that she has ankylosis 
(bony fusion) of the ankle so as to warrant entitlement to a 
30 percent evaluation under the provisions of Diagnostic 
Code 5270.  No malunion of the tibia and fibula with marked 
ankle disability has been demonstrated and therefore a rating 
in excess of 20 percent would not be warranted under the 
provisions of Diagnostic Code 5262.  On the basis of the 
evidence of record, the Board is unable to conclude that an 
evaluation in excess of 20 percent has been warranted for the 
veteran's left ankle disability under any of the applicable 
diagnostic codes at any time since her separation from 
service or is currently in order. 

As noted previously, the veteran had surgery for her left 
ankle disability in August 1995 and again in May 1997.  
However, she has been awarded temporary total ratings under 
38 C.F.R.§ 4.30 based on the surgeries and the need for 
convalescence following the surgeries from August 1995 to May 
1996 and from May to December 1997.  Thus, she has been 
adequately compensated for the temporary increased  
symptomatology resulting from the left ankle surgeries.

The Board notes that in the case of Deluca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Veterans 
Appeals held that consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 when evaluating 
orthopedic disabilities.  As noted previously, the veteran 
complained of pain involving her left ankle during the VA 
examinations and some limitation of motion of the ankle has 
been demonstrated; however, on the May 1998 examination, the 
examiner described the functional loss secondary to the pain 
as only moderate in nature.  Other examinations have not 
disclosed significant functional loss due to weakness, 
fatigability or incoordination, and the examiners have 
considered her complaints to be inconsistent with the 
objective manifestations.  Thus, an evaluation in excess of 
20 percent for the veteran's left ankle disability would not 
be warranted.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
left ankle disability is not established.  The appeal is 
denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

